MEMORANDUM **
Angel Tízoc Talavera Roman and Flora Castaneda Zarate, married natives and cit*649izens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s March 17, 2005 order dismissing petitioners’ direct appeal because this petition for review is not timely as to that order. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir .2003).
The petition for review is timely only as to the BIA’s July 22, 2005 order denying petitioners’ motion to reopen. In their opening brief, petitioners’ fail to address and therefore have waived any challenge to this order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening brief are waived).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.